J-S22035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                          Appellee             :
                                               :
                  v.                           :
                                               :
    CHARLES OWEN DANDRIDGE JR.                 :
                                               :
                         Appellant             :         No. 1952 EDA 2017


              Appeal from the Judgment of Sentence May 25, 2017
                in the Court of Common Pleas of Chester County
               Criminal Division at No.: CP-15-CR-0002291-2016


BEFORE:      BENDER, P.J.E., STABILE, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                                    FILED JULY 05, 2018

       Appellant, Charles Owen Dandridge, Jr., appeals from the judgment of

sentence imposed on May 25, 2017, following his jury conviction for fleeing or

attempting to elude a police officer, and summary convictions of reckless

driving, careless driving, failing to signal, failure to obey maximum speed

limits, and driving while operating privilege is suspended or revoked.1

Appointed counsel has filed an application for leave to withdraw as counsel

pursuant     to        Anders   v.   California,   386   U.S.   738   (1967),   and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). We grant counsel’s

application to withdraw and affirm Appellant’s judgment of sentence.




____________________________________________


1
  See 75 Pa.C.S.A. §§ 3733(a.2)(2)(iii), 3736(a), 3714(a), 3334(b),
3362(a)(3), and 1543(b)(1), respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S22035-18



      We take the following facts and procedural history from our independent

review of the certified record. On June 16, 2016, Police Officer Joseph Waldron

of the West Brandywine Township Police Department observed Appellant

traveling at a high rate of speed through a speed enforcement area. Using a

VASCAR Plus speed-timing device, Officer Waldron calculated Appellant’s car

to have been traveling fifty-three point four miles per hour, in a thirty-five

mile per hour zone. (See N.T. Trial, 1/24/17, at 49-50). Officer Waldron then

pursued the vehicle to conduct a traffic stop, turning on his lights and sirens

only after the vehicle entered an area with a turning lane where it was safe to

conduct the traffic stop.   (See id. at 51).   The vehicle did not stop and

continued to travel between fifty-three and fifty-five miles per hour. (See id.

at 55-56). When the vehicle stopped at a red light, Officer Waldron shone his

spotlight into the back of the vehicle. Appellant then looked into his rearview

mirror and adjusted it.     (See id. at 56).   When the light turned green,

Appellant continued to drive and passed several areas that would have been

safe for a traffic stop.

      When Officer Waldron followed the vehicle out of West Brandywine

Township and into Wallace Township, it became clear to him that the vehicle

was not going to stop, and he called for back-up. Officer Waldron chased

Appellant on dark, winding roads at speeds in excess of the posted speed limit,

at times traveling in the opposing traffic lane to attempt to get Appellant to

pull over; at one point, Appellant swerved at Officer Waldron’s patrol vehicle.




                                     -2-
J-S22035-18



(See id. at 62-66, 70). Officer Waldron activated the motor vehicle recording

device and his body camera after Appellant swerved at him. (See id. at 73).

      After almost twenty-minutes of high-speed chase, Appellant and Officer

Waldron reached a gas station where officers from Upper Uwchlan Township

were waiting to attempt to help stop Appellant. (See id. at 75, 78). At that

point, when officers had blocked the roadway, Appellant cut through the gas

station and exited onto the side roadway. Upon seeing an officer there as

well, Appellant cut sharply to the right then made a left onto another roadway.

(See id. at 77-78). Appellant continued for a couple more miles whereupon

Officer Waldron and other officers were able to block him and force him to

stop his vehicle. (See id. at 83-84).

      Ultimately, Officer Waldron followed Appellant for thirty minutes

traversing at least twenty-eight miles. He explained that the primary offense

during the chase was speeding; however, he also observed Appellant fail to

stop at a construction stop sign. (See id. at 85, 87). After Appellant was

apprehended, a record search revealed that his license was suspended from a

prior DUI conviction.

      A jury trial was conducted on January 24 and 25, 2017, after which the

jury convicted Appellant of fleeing or attempting to elude a police officer,

finding that he endangered a law enforcement officer or member of the

general public by engaging in a high speed chase. (See Verdict Slip, 1/25/17).

In the summary portion of trial, the court convicted Appellant of driving while

his license was suspended, and related summary offenses. The court imposed

                                     -3-
J-S22035-18



a sentence of not less than eighteen nor more than thirty-six months of

incarceration for fleeing or attempting to elude a police officer, and imposed

a concurrent sentence of sixty days of incarceration for driving under a

suspended license. Appellant did not file post-trial motions. After privately

retained trial counsel withdrew, he filed a timely pro se notice of appeal, after

which the trial court appointed counsel. On February 9, 2018, counsel filed a

petition to withdraw and Anders brief on the basis that the appeal is wholly

frivolous.2 Appellant filed a pro se response to the Anders brief on March 14,

2018.

        The standard of review for an Anders brief is well-settled.

        Court-appointed counsel who seek to withdraw from representing
        an appellant on direct appeal on the basis that the appeal is
        frivolous must:

                    (1) petition the court for leave to withdraw
              stating that, after making a conscientious examination
              of the record, counsel has determined that the appeal
              would be frivolous; (2) file a brief referring to anything
              that arguably might support the appeal but which
              does not resemble a “no-merit” letter or amicus curiae
              brief; and (3) furnish a copy of the brief to the
              defendant and advise the defendant of his or her right
              to retain new counsel or raise any additional points
              that he or she deems worthy of the court’s attention.

              [T]his Court may not review the merits of the underlying
        issues without first passing on the request to withdraw.



____________________________________________


2
  Appellate counsel filed a statement of intent to file an Anders brief on
September 18, 2017. See Pa.R.A.P. 1925(c)(4). The trial court entered its
statement in lieu of an opinion on October 25, 2017. See Pa.R.A.P. 1925(a).

                                           -4-
J-S22035-18


Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super. 2009) (citations

and quotation marks omitted).        Further, our Supreme Court ruled in

Santiago, supra, that Anders briefs must contain “a discussion of counsel’s

reasons for believing that the client’s appeal is frivolous[.]” Santiago, supra

at 360.

      Here, counsel’s Anders brief and application to withdraw substantially

comply with the applicable technical requirements and demonstrate that she

has made “a conscientious examination of the record [and] determined that

the appeal[s] would be frivolous[.]”     Lilley, supra at 997.     The record

establishes that counsel served Appellant with a copy of the Anders brief and

application to withdraw, and a letter of notice, which advised Appellant of his

right to retain new counsel or to proceed pro se and raise additional issues to

this Court. Further, the application and brief cite “to anything that arguably

might support the appeal[.]” Id. (citation omitted); (see also Anders Brief,

at 22-28). As noted by our Supreme Court in Santiago, the fact that some

of counsel’s statements arguably support the frivolity of the appeal does not

violate the requirements of Anders.        See Santiago, supra at 360-61.

Accordingly, we conclude that counsel complied with Anders’ technical

requirements. See Lilley, supra at 997.

      Having concluded that counsel’s application and brief substantially

comply with the technical Anders requirements, we must “conduct [our] own

review of the trial court’s proceedings and render an independent judgment


                                     -5-
J-S22035-18


as to whether the appeal is, in fact, wholly frivolous.” Id. at 998 (citation and

quotation marks omitted).

      In the Anders brief, Appellant’s counsel presents two issues that might

arguably support an appeal:

      I. Was sufficient evidence presented to support a conviction
      beyond a reasonable doubt on the charge of fleeing or attempting
      to elude police officer, 75 Pa.C.S.A. § 3733? Specifically was there
      sufficient evidence to support the felony of the third degree
      grading pursuant to 75 Pa.C.S.A. § 3733(a.2)(2)(iii)?

      II. Was sufficient evidence presented to support a conviction
      beyond a reasonable doubt on the charge of driving under
      suspension DUI related, 75 Pa.C.S.A. § 1543(b)?

(Anders Brief, at 5) (most capitalization omitted).

      In his pro se reply to the Anders brief, Appellant raises three questions:

      I. Whether the [trial court] erred in sentencing [Appellant] under
      fleeing or attempt to elude police officer, 75 Pa.C.S.A. §
      3733(a.2)(2)(iii) based on it endangered law enforcement or
      member of the general public? [Appellant] believes the court had
      lack of subject-matter jurisdiction when being only charged with
      75 Pa.C.S.A. § 3733(a)[?]

      II. Whether the [trial court] erred in sentencing [Appellant] under
      75 Pa.C.S.A. § 1543(b)(1) based on [Appellant] was driving on a
      [DUI] suspension? [Appellant] believe (sic) that they violated his
      fifth admendant (sic) in light of the retroactively applicable
      Supreme Court decision Thompson v. Smith, 154 S.E. 579 (Va.
      1930)[?]

      III. Whether Officer Waldron violated written policies required [by]
      75 Pa.C.S.A. § 6342(a) based on every police department has a
      policy to follow? [Appellant] believe (sic) Officer Waldron did
      violate 75 Pa.C.S.A. § 6342(a) when his department policy states
      to limit and not to pursue high speed chase[?]

(Appellant’s Brief, at 4) (some citation formatting provided; unnecessary

capitalization omitted).


                                      -6-
J-S22035-18



      Both questions raised in the Anders brief challenge the sufficiency of

the evidence, for which our standard of review is well settled.

            We must determine whether the evidence admitted at trial,
      and all reasonable inferences drawn therefrom, when viewed in a
      light most favorable to the Commonwealth as verdict winner,
      support the conviction beyond a reasonable doubt. Where there
      is sufficient evidence to enable the trier of fact to find every
      element of the crime has been established beyond a reasonable
      doubt, the sufficiency of the evidence claim must fail.

            The evidence established at trial need not preclude every
      possibility of innocence and the fact-finder is free to believe all,
      part, or none of the evidence presented. It is not within the
      province of this Court to re-weigh the evidence and substitute our
      judgment for that of the fact-finder. The Commonwealth’s burden
      may be met by wholly circumstantial evidence and any doubt
      about the defendant’s guilt is to be resolved by the fact finder
      unless the evidence is so weak and inconclusive that, as a matter
      of law, no probability of fact can be drawn from the combined
      circumstances.

Commonwealth v. Tarrach, 42 A.3d 342, 345 (Pa. Super. 2012) (citation

omitted).

      The Anders brief claims that the evidence was insufficient to support

Appellant’s convictions of fleeing or attempting to elude a police officer, and

driving under a suspended license, DUI related. (See Anders Brief, at 22-

28). We disagree.

      The jury convicted Appellant of fleeing or attempting to elude a police

officer, 75 Pa.C.S.A. § 3733, which states inter alia:

      (a) Offense defined.—Any driver of a motor vehicle who willfully
      fails or refuses to bring his vehicle to a stop, or who otherwise
      flees or attempts to elude a pursuing police officer, when given a
      visual and audible signal to bring the vehicle to a stop, commits
      an offense as graded in subsection (a.2).


                                     -7-
J-S22035-18


                                  *      *   *

      (a.2) Grading.—

                                   *   *    *
         (2) An offense under subsection (a) constitutes a felony of
         the third degree if the driver while fleeing or attempting to
         elude a police officer does any of the following:

                                  *      *   *

         (iii) endangers a law enforcement officer or member of the
         general public due to the driver engaging in a high-speed
         chase.

75 Pa.C.S.A. § 3733(a), (a.2)(2)(iii).

      The court convicted Appellant of the summary offense of driving while

operating privilege is suspended—DUI related, pursuant to 75 Pa.C.S.A. §

1543(b)(1), which states:

      (1) A person who drives a motor vehicle on a highway or trafficway
      of this Commonwealth at a time when the person’s operating
      privilege is suspended or revoked as a condition of acceptance of
      Accelerated Rehabilitative Disposition for a violation of section
      3802 (relating to driving under influence of alcohol or controlled
      substance) or the former section 3731, because of a violation of
      section 1547(b)(1) (relating to suspension for refusal) or 3802 or
      former section 3731 or is suspended under section 1581 (relating
      to Driver's License Compact) for an offense substantially similar
      to a violation of section 3802 or former section 3731 shall, upon
      conviction, be guilty of a summary offense and shall be sentenced
      to pay a fine of $500 and to undergo imprisonment for a period of
      not less than 60 days nor more than 90 days.

75 Pa.C.S.A. § 1543(b)(1).

      Here, as discussed above, Officer Waldron testified that Appellant

refused to pull over after Officer Waldron attempted to initiate a traffic stop,

activating the lights and siren on his patrol vehicle, and led the officer on a

high-speed chase on dark, winding roads, traversing over twenty-eight miles

                                      -8-
J-S22035-18



at speeds well in excess of the posted speed limit. He testified that Appellant

swerved at his vehicle and came close to striking other police vehicles while

cutting through a gas station to avoid police. (See N.T. Trial, 1/24/17, at 70,

77-78).   At the end of trial, the jury found that, based on this evidence,

Appellant endangered a law enforcement officer or member of the general

public by engaging in a high speed chase. (See Verdict Slip, 1/25/17). In

addition, the Commonwealth introduced Appellant’s certified driving record,

which demonstrated that, on the date of the chase, Appellant’s operating

privilege was suspended for a DUI conviction that occurred on July 3, 2014.

(See N.T. Trial, 1/25/17, at 67).

      Upon review, viewing the evidence in the light most favorable to the

Commonwealth as verdict winner, we conclude that the evidence is clearly

sufficient to show that Appellant willfully failed to bring his vehicle to a stop

after being given a visual and audio signal to do so, and thereafter endangered

either a law enforcement officer or members of the public by engaging in a

high-speed chase.     Additionally, we conclude that the evidence is clearly

sufficient to establish that Appellant operated a vehicle while his driving

privilege was suspended as a result of a DUI conviction.       Accordingly, the

issues raised in the Anders brief lack merit.

      Appellant’s first question in his pro se response to the Anders brief also

challenges the sufficiency of the evidence concerning his conviction of fleeing

or attempting to elude a police officer. (See Appellant’s Brief, at 10). His

argument, which is somewhat vague, appears to claim that the evidence was

                                      -9-
J-S22035-18



insufficient because Officer Waldron did not testify about injury, death, or

property damage that occurred during the chase. (See id.). Thus, he claims

the   Commonwealth         failed   to   establish   that   he   violated   subsection

3733(a.2)(2)(iii). We disagree.

      As discussed above, to prove that a defendant is guilty of fleeing or

attempting to elude a police officer as a felony of the third degree, the

Commonwealth must prove, inter alia, that the defendant “endanger[ed] a

law enforcement officer or member of the general public due to the driver

engaging in a high-speed chase.” 75 Pa.C.S.A. § 3733(a.2)(2)(iii). This Court

has held that “[t]he term ‘high-speed chase,’ far from being the primary focus

of the subsection, was intended to merely require a different level of danger

from the run-of-the-mill dangers posed by merely failing to stop when signaled

to do so by a police officer.” In re R.C.Y., 27 A.3d 227, 230 (Pa. Super.

2011).

      In the instant case, there is no doubt that Appellant engaged in a high-

speed chase. He traveled well in excess of the speed limit on dark winding

roads, and took several actions including swerving toward Officer Waldron’s

patrol vehicle and cutting through a gas station, endangering both officers and

the general public. The statute has no requirement of actually causing either

injury, death, or property damage. The information charged the offense as a

felony of the third degree under section (a.2)(2)(iii). Accordingly, Appellant’s

first issue lacks merit.




                                         - 10 -
J-S22035-18



       In his second issue, Appellant appears to claim that the suspension of

his driving privileges violated his Fifth Amendment rights. (See Appellant’s

Brief, at 11).        Specifically, he claims that his right to travel was

unconstitutionally abrogated. (See id.). We disagree.

       Preliminarily, we note that Appellant’s argument appears to challenge

the constitutionality of the suspension of his license, and thus is not related

to   the   instant   appeal.       Accordingly,    because   the   question   of   the

constitutionality of his license suspension is not before us, we decline to

address it.3

       Finally, in his third issue, Appellant claims that Officer Waldron violated

police department policy directing him to limit and not pursue high-speed

chases and that if the officer had followed the policy, there would have been

no chase. (See Appellant’s Brief, at 12). It appears that Appellant is arguing

____________________________________________


3
  Furthermore, we observe that this Court has concluded that “[t]he imposition
of mandatory license suspensions for drunk driving reflects a proper legislative
determination of the seriousness of the drunk driving problem, and § 1543(b)
is rationally related to the legitimate goal of keeping those convicted drunk
drivers off the roads during the period of their suspensions.” Commonwealth
v. Hoover, 494 A.2d 1131, 1134 (Pa. Super. 1985). The Court further
“determined that the legislature had a proper rational basis for being
especially concerned about drunk drivers violating the conditions of their
license suspensions and for imposing special sanctions designed to deter such
suspension violations[,]” and held that section 1543(b) did not deny the
appellant due process. Id.; see id. at 1135. Accordingly, to the extent that
Appellant claims that his conviction under § 1543(b) violated his due process
rights, his argument would be meritless.            Finally, we note that the
Pennsylvania Supreme Court has clearly held that “[o]perating a motor vehicle
is a privilege, not a right[.]” Alexander v. Com., Dep’t of Transp., 880
A.2d 552, 561 (Pa. 2005).


                                          - 11 -
J-S22035-18



that his arrest or conviction was somehow invalid because Officer Waldron

pursued him during the high-speed chase.           Appellant has cited no legal

authority to support this argument, nor has our research revealed any. Thus,

we conclude that Appellant’s third issue is meritless.

      Based on the foregoing, neither the claims raised in the Anders brief,

nor those raised in Appellant’s pro se response, merit relief. Furthermore, this

Court has conducted an independent review of the record and finds that no

non-frivolous issues exist.   We agree with counsel that this this appeal is

“wholly frivolous.”   Lilley, supra at 998.     Accordingly, we grant counsel’s

petition to withdraw and affirm the judgment of sentence.

      Judgment of sentence affirmed.          Petition for leave to withdraw as

counsel granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/5/2018




                                     - 12 -